Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 04, 2019 and October 09, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because the reference numbers 10, 12, 18, 24, 28, 32, 34, 36, 38, 40, 42, 48, 52, 54, 56, 110 through 190 are all associated with an empty “black box” which should have a corresponding label. For example, an empty “black box” 12 should be labeled as -- power switch device -- (if the boxes are too small, the label can place outside the boxes with the arrows pointed to that boxes).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (U.S. Pub. No. 2013/0154717).
As to claims 1 and 16, Tyler et al. discloses, in Figs. 1-2, a solid state power switch device, comprising: a switch unit (6 - n) comprising at least one switch element (6 - n) configured to provide power supply to a load (15) of a vehicle (aircraft) while the switch element (6 - n) is in a close state; a switch control unit (3) in communication with the switch unit (6 - n), and configured to control the switch element (6 - n) in an open/close state; wherein the switch control unit (3) comprises a built in self-test module (i.e., BIT) of the switch element (6 - n) configured to control a self-test sequence of the switch element (6 - n) and to check a failure/success of the self-test sequence of the switch element (6 - n) such that the switch unit is self-tested. 
 	As to claims 2 and 17, Tyler et al. discloses, in Figs. 1-2, the built in self-test module (BIT) comprises the self-test sequence configured to: control a close/open/close state sequence of the switch element (6 - n); and check the failure/success of the close/open/close state of the switch element (6 - n) during the close/open/close sequence.
  	As to claims 4 and 19, Tyler et al. discloses, in Figs. 1-2, the switch control unit (3) further comprises a current measurement module (abstract, paragraphs 0005, 0006, 0014) configured to measure a switch signal value representative of an amplitude of a current passing through the switch element (6 - n).
 	As to claim 11, Tyler et al. discloses, in Figs. 1-2, a method for self-testing a solid state power switch device, the method comprising the steps of: controlling a self-test sequence (test sequence) of a switch element (6 - n) of the solid state power switch device (1); checking failure/success of the self-test sequence of the switch element (6 - n). .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (U.S. Pub. No. 2013/0154717) in view of Edwards et al. (U.S.P. 9,465,075).
As to claims 3, 15 and 18, Tyler et al. discloses all of the limitations in the claims except for a diagnostic unit in communication with the switch control unit and configured to report the failure/success of the self-test sequence of the switch element. Edwards et al. discloses, in Fig. 2, a load control switch (62), a microprocessor (70), a load (64) and a detection circuit (68); the state of the load control switch (62) is sensed by a control module or unit (66) that includes a detection circuit (68), a control unit (70), and a power transistor (71). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tyler et al. by providing the detection circuit (as to the claimed diagnostic unit) as taught by Edwards et al. so that the faults and normal operation of the switch would be indicated.
Allowable Subject Matter
Claims 5-10, 13-14 and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, wherein the switch control unit further comprises a reference signal module cooperating with the built in self-test module, and configured to provide a self-test signal threshold value lower than a typical switch signal value representative of the amplitude value of a typical current drawn by the load of the vehicle as claimed in the dependent claims 5 and 20; wherein the step of controlling a .
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Schmalz et al.	6,744,260	Tester for a Plurality of Circuit Breakers Having
 						a Range of Rated Currents and Multiple Trip
 						Functions.
 	Ausman et al.   2009/0212975	In-Circuit Testing for Integrity of Solid-State
 						Switches.
 	Edwards et al.	10,101,395	Wetting Current Diagnostics.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867